OFFICE OF THE AlTORNEY GENERAL                      OF TEXAS
                               AUSTIN
GROVER   SELLERS
AnvmJcY
      QLIICRAL




                                    OQiAiOA    #Or e-7024




                                                                  ram     Credit Ad-
                                                                 r P&e Tarha o44urlty
                                                                 , ana to ~7 th0
                                                            erk or        424rk4     for




                            eetigations,      eta.,



                   the authority to peg the oftto@ rant of the Barm
                   mait   Mr6inirtret~on or the 8ararwourity A&fb-
                   iatratlon in a baain    other #au ths aourthoune?
             3. Doe%      the   COAAitMiOiiUt'E * oowt          of Rubk Oounty havr
                   authority to p%y       the hlr% cf       a    cl%rk    or    dark4      for
                   auoh AtlaiAi~tratioA8       AAiWd   in       4UWbiQA        NOa   2?
     In th4        rnaotment     of the Pub110 iV4U%rcrAat, th4 atate DO-
prrtamnt ie oh4rg4a ia MO. 4 uith the duty of adminlatarlng
4ia to n44ay. aepna4nt  ohildren,a8letancs to meay blind,
allminislterln~%Ea 4Up4mi4bW  relies iu @Aerd                  a6 we3.i 66
48aistanoe unaar th% k0t to the Ji86ag 6688.

     Thai old Age ~88i8tan0O rogma ir aedd.rtmOa     throw
th4 Bt%t% D4partJMAt Of Pub1x0 B%lf%r% ~WtiWAt to the pro-
ri8iOnU Oi Art. 6950 of Title 2CA, V. A, C. 6, Zn S4otlan 4,
EiUbdiYiSIlOA8(5) 6aa (7) 0r that Aot, tha.st%te DepartmAt 18
oharged 3.~sdmiA1rterlng to the necabp agu4, to:     c

                 A88f8t other dOpaiortAUAt8 aQmO%48 (ma
     in8t&iOSi8      Of th% 1OOd St%t% ,&da POaSIYd. oOV%ri+
     A8At8, Wh%n 80 P3QU48tOd 8Aa OOOpOr%t% With 8U4h
     a@UOi88 Wh8A e,x&di4Xlt,ill&%IrfOu         8OlXiO4,
     in OaOfOrortty   With              OS thi8 Aatl
                           th% 3HAl!~O468
          "+ + 4

              "7. &Stddhh         aAa &~O~id4 8Wh       AUthOa 01 i0w
     8biAi8k4tbA  48 i# a 8%iW&  ldtirsbla, ad QrOVid4
    8U4h p%r8OM41 68~IMlg be fOUlId ll%Q488%X'$'
                                               tOr 08rP~inQ
    out + ~q~oonoi&oalwaJr   t&s  dai.nlatmition of thi8
    Aot 8

     m4tiOn         39   Of &a     8t6tUtO8 pr&d4%t
              %O    pTi8iOA      Of thi8 Act i8 inbBAaO8 t4 S-d0488
     the 44Utitie8 %Aa X&UliOi          littOe in thl8 @t&to fl'am.
     the 8p4tii4 r4%@XLribi itg ,wbi4& iU OWP4nt~     b4rnO
     by thoro 4OWti48 8Aa AUAiOip*~t148 in 8llQwrt Of
     pub214 welt%x'4,%hila w&fare anb rellur   84~~1048.
     $ueh iUlld8wtioh &sag h4rraftOr b4 appropriokd by
     the OOUAtiU8 %Aa AUd4ip%litiB8   for thILWI %41?dQO8
     iactgbo a6olnirtrm8  througtl the 4OUtlty Ot' di8triOt
     oitl088 OS the Stat.0Dspartinant,and it 110%&UiA18-
     w%a,    ih%ll be aevotsa 4rcl.usivO~yto the reroloer



     WS AOt4 thet 380.
                     7 of              Art.   6950   4OAt%&8   the   fO~OWiA&   pro-
Vi%lOM
         ** * *The State Departwont Suy OOOpeZ8t8 With
     aAy City Or OOuAty ia OAY A%+A4r d4%4L4dAU40888rJr
     for th4 pmpr   opparati~n of tho8% pmW4tP4.n
       hrt.     2351,     iwi69a   ixvll ~tstute~,      proviaar;

               '.&Ch COCWi%81OA%~O' OOUTt s&%11:
               rc? ? Y

            mFrovlde ror thr rupport of paupera %cd euoh
       idiot6 fond lunattoe aa oamot be admittca auto the
       hK4Uti4 &%yh~~, F63Uia6SLt8 Of th@b  OOUnty.y,Who %rO
       uab1.o to 8upport thamr+~~Vo~.   BY tb@ wi?4 'm&ia~At'
       68 UHIa huwin, i% U%%Xit 8 perum who ha8 b%en 8 bon%
       rida inh%bltaXit Of the OWAty AOt 148% t&%A %1X month8
       4Kia Of th4 St&t@ AOt 1%88 than OA4 j'B%r.
               ** 4 4"

       Th% fOrO$Oilk~8t8tUt48  WIXU WA8id4F8a   bJr ttLf8d8mt-
A6At in oW QiniOn    X0. O-3962   8pQBW4a lColember 12, 19&l.
392f8OQiniOn, 8 OOPY OS whloh 1. honwlth uA4iOIQa, In 8ffoot
hold8 that  the 4eolmi68b$A%r%'~4OlWt&%I authority to pay
c\l%rfa%l W %t4nW%@i4     Wl'8OA8 Who w4rk~with %A& a88i8t th.
0OUllty4%8% WOrkOr who We p814 Mdet' th0 L1eW IAtakO aAb
COrtlrlO%tO DiVieiOA, %8 8%t Out IA the @4AOZ'%lD6partCk4Atal
ApproprlatlOA Bill, where suoh %x;*aaituraa    8r% n8dO wror
th6 pkup464 of aiding end ooog38mthg with the agamio8 of
the 2it4t4aA ?md@x%l OOQ6XVUbent8, ~g%ge& in the adrniAi&-
tmtiOA   Or Irli4r Of th% iUI%%&plOY4d4IId fLO%&J p4O~pl4 Of
the tJt4M Of 74X%8."
          WtdAtiV4 t0 YOU? C&W8tiOA8 l&it. 2 ana 3, thl8 d%pclrt-
A%&t     ida itiGQiGiOA &iCt.o-281 t0 #a cOUAty .i&tOrA%yOf
3anl1tollCounty, r8X%%, agprowd Betbruary 2l, 1939, that the
ocaidablon6r8*     aourt of a oowty ha8 A4 authority to tiagloy
6 utenOgrap&%r          i-Or the UEitd   St+cl8   FaM    Wait       Aad&,8-
trmtlon ana gag suoh %tsAo&rayh4r Fermiaounty        funds.    iv%
6160 0al.l y4ur ottentlon    to iiplnion 120. 04587,    approroa
j%pt%nbe   3.l. 1943, 6a&r%a8Qa to you, whOrein WI hda that
itusk County had ma la.sitel authority   to pay th   %%lary of M
%&,oy%a       of th% r"ar4n
                          r;eourityh&5lnl%tmitlo~.
       a4 uplnhn   :;o* O-bOlli+, approved April     8, 1542,   to the
Coultty AUQitOC or iIerri#oA zounty e Taae, thi8 dtQWtAMt             h4ld
that the aountf wuld not be auWorlz%d            to mnt a’ typwritw,
iutt%ibh or purchaao inoi&%nt.%~a, prOrid4 OffiQe 8@%04, ef&Uip-
aent snt.nuacsmry aLerloa1       h%lp fro& county mid8        to Loael
tire rrrtiontig  bmrao wt up by the offiae of tn4 Stats            Tim
~~%~BI~~csz~xI~
            ~.dciin2atr4tor,a gsliarral%r;%noy.
I
I’
     iton. It* V. aayford;      pa&a 4

         ILLOpinion 30. O-5931 to the OoUty Attorney oi Fayette
     Oeunty, approved Earoh 17, 1944, thla ~departaentheld that tha
     0ounty tiug not logally      rx~0n4 ita ruada r0r the pup080 or pap
     lng 0rfi00 mea,         light billa, water billa, eto., r0r the Pam
     Sjsaurlty~dfnltdetratlon.
          It 18 apparent iTOW the rOXTO&Oi~ OpiIliOll8that neither the
I    yaw Security kdaln.lstratIonor the Iara Credit A&ainistrbtion
     la ooraldemd auoh an agonoy aa lnalu&d within the provialma
     or Art.  23720-2, 560. 1” V. A. C. 8. yor your inrornuatlori we
     herewith lttaoh 0opl08 Or our Opiniona HOa. O-281 an& O-5931
i    hereinaboVe w0m8d to. The authorltlsa alto6 therein are
     opplioab1e hen.
i
          It 18 thOMfOre OUT Opinion Chat WhwO RU8k GOUXLty 8nb tJM
     state  Dapartdent of Pub110 #elSan an ooopenting   and by neow-
,    alty ln OOE unotion with federal aganoka, far tha purpose or
,    aldine, a cl& laterlng and rtmiiahb6 ru3.M to the umnp1oya4
     and naadr people or the 8tate or fruaa, the aoamiaaionora~
     court la authorhod to him 6284pey the salary or a olerk,
     typlat akaographer or rsooptlanlat ror the stat*   Department
     or mbho    walrare orma ln kienbbraonupan npueat to 60 80
     by lueh 4WU%W.%
         Aname-     your cpaatlonaNoai 2 snb 3, it la the opinion or
     thla departannt that tha Co&nalaalanera*      Ootut of Rusk county la
     not authorlr.mIto pay tha offloe rant       Or the Tam Credit hdpirrla-
     tratlon or tha Far&t t3aourlty Admldqtmtfon       iti the baaing   other
     than the oourthouae nor pay the hlra or a olwk         or olorka ror th,
     orrioe or 8wh mdnlatraticuia.

                                                         YQur8 v*ry truly,
,